Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6, 10, 11, 13 and 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1: in the preamble, “phytochemicals and/or components” is vague and ambiguous as phytochemicals would constitute a type of components of the biomass feedstock, and “solutions” is inconsistent with later recitation of ‘a solvent’; in part (ii) “wherein has been provided a selected plant biomass feedstock” is confusing, instead “the vessel containing a provided…biomass” is suggested, and “the contents” lacks antecedent basis, does this refer to flooding of the biomass with flow of solvent?; and in part (vi), it is unclear whether this encompasses, or optionally includes or comprises “phytochemicals”.
In each of claims 2, 3, 17, 18, 20, 21, 23, 24, 26 and 27, respectfully, it is unclear whether “bioactive components” concerns the same or different components from those recited in claim 1, part (vi).
In claim 6, “a solute” is inconsistent with recitation of “organic solute…inorganic solute” of claim 1, part (i).
In claim 11, it is unclear what is being “mixed” and “the pH” lacks antecedent basis, does this refer to pH of the solution?

 In claim 19, it is unclear whether “steps” refers to what is recited in parts (x), (xi) and (xii) of the claim. 
In claim 22, it is unclear whether “steps” refers to what is recited in parts (xiii), (xiv) and (xv) of the claim, and in part (xiv), “the second pressurized…solution” lacks antecedent basis and it is inconsistent with the “second flow” introduced in part (xiii) of the claim.
In claim 25, it is unclear whether “steps” refers to what is recited in parts (xvi), (xvii) and (xviii) of the claim.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mazza et al PGPUBS Document US 2007/0014912 (Mazza-1) in view of Mazza et al PGPUBS Document US 2015/0157958 (Mazza-2), Martin PGPUBS Document US 2004/0166177, and the Non-Patent Literature (NPL) Publication to Chigayo et al (Chigayo). Referenced paragraphs of the applied PGPUBS Documents are referenced by “[ ]” symbols.
For claim 1, Mazza-1 discloses: a method for extracting and recovering phytochemical components from a plant-derived biomass feedstock with a pressurized water or aqueous solution [0002, 0006, 0009, 0011-0015, 0052], comprising: 
preparing a subcritical, selected aqueous solvent solution comprising addition of acid or bases, inherently inorganic additives, to the solution, as well as heating and pressurizing of the solution [0006-0010, 0052]; 
providing of a flow of the prepared solution to a pressure-resistant and temperature-controlled reactor vessel containing selected biomass, plant feedstock [0008-0012]; 
warming or heating the contents of the reactor vessel to a first selected temperature [0011-0014 and 0047-0049];
pressurizing the flow of solvent solution and reactor contents to a first selected pressure to produce a flow of pressurized, subcritical, aqueous solvent [0008-0011, 0046-0048];

collecting for a selected period of time, a first eluent or egressing flow of the solution from the reactor comprising bioactive, phytochemicals from the biomass [0011, 0016, 0047 and 0048].
The claims all differ by requiring that the contents of the reactor are flooded by the flow of solution. Mazza-2 teaches extracting phytochemicals from plant biomass with aqueous solvents [0002-0007, 0011], in which reactor vessels holding the biomass contents are flooded by the solvent solution [0011, 0016, 0042, 0043]. It would have been obvious to one of ordinary skill in the solvent extraction arts, to have practiced the method of Mazza-1, by flowing a sufficient flow volume of solvent through the reactor vessel to flood the contents, as taught by Mazza-2, so as to saturate the plant biomass and thereby obtain higher yields of desired phytochemical extract content, and facilitate more continuous solvent extraction processing.
The claims also differ by requiring that the aqueous solvent comprises one or more organic or inorganic solutes. Martin teaches solvent extraction of phytochemical or other extracts from plant biomass [0009, 0012, 0018, 0037] utilizing pressurized and heated aqueous solutions having an organic solute or co-solvent such as methanol, ethanol or another type of organic solvating agent or solute, or plus an inorganic pH altering additive [0018, 0025, 0028, 0029 and 0036]. Also, Chigayo teaches that a solvent blend of water or aqueous solution and organic methanol solvent, achieves higher solubility and yields of phytochemicals from plant biomass than from aqueous solutions alone (Abstract, Sections 2.1, 3.1 and 3.2).

Mazza-1 further discloses, implies, or suggests: a step of removing a portion of solution from the collected egressing flow to produce a first concentrated extract of components, such as by dehydration, drying or freeze-drying for claims 2 and 3 [0051, 0053, 0074];
 wherein the solution comprises an acid or base to reduce or raise the pH to within a wide range for claims 6 and 11 [0050, 0052];
 and pressurizing the flow of solution to a pressure within a range of 0.7 Mpa to 17.2 Mpa for claim 13 [0048 regarding pressure elevated and maintained in the range of 10-100 bars].
For claims 4, 6 and 10, see Martin at [0028, 0029] for various of the organic or inorganic solutes which are recited, and see Chigayo regarding amounts of methanol solute to mix with the aqueous solvent (Section 2.1 and 3.2).
Claims 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mazza et al PGPUBS Document US 2007/0014912 (Mazza-1) in view of Mazza et al PGPUBS Document US 2015/0157958 (Mazza-2), Martin PGPUBS Document US 2004/0166177, and the Non-Patent Literature (NPL) Publication to Chigayo et al , as applied to claims 1-4, 6, 10, 11 and 13 above, and further in view of Joseph PGPUBS Document US 2016/0228789.
Claims 16-27 further differ by requiring additional method steps of: after the 1st period of time, warming the reactor vessel to a 2nd selected temperature to produce a 2nd flow of pressurized solution, controllably flowing the solution through the reactor vessel at the 1st selected pressure and 2nd selected temperature, and collecting a 2nd egressing flow of resulting solution comprising bioactive components from the biomass feedstock for a 2nd period of time. 
Mazza does teach sequential elution collecting of different individual phytochemical fractions over respective time periods, incremental increases in the extraction temperature associated with collection of different phytochemical fractions and segregating these extraction phytochemicals by collecting them in separate collection vessels, however does not explicitly disclose these different phytochemical fractions being separated out, controllably flowed, and collected at particular temperatures and/or pressures for specific time periods [0008, 0016, 0046-0048 and 0053]. 
Joseph teaches solvent extraction of botanical components from feedstock [0034], in pressurized and heated reactor vessels, optionally employing aqueous solvents or solutions [0033, 0109], in which temperatures and/or pressures are elevated or modified to initial settings to collect a 1st desired fraction, followed by sequentially modifying solution and reactor temperatures and/or pressures to 2nd and subsequent selected values or settings, and for specific time periods [see 0154-0155 in particular 
while controllably flowing the solution through the reactor vessel, and collecting the 2nd and subsequent fractional elutions, in order to collect different, segregated, fractionated extractions such as oils (all taught in [0061-0065, 0107-0112, 0155 and 0195-0199]). 
For claims 19-21 and 25-27, Joseph, while not specifically teaching collection of third flow of bioactive components from pressurizing the solution and reactor vessel to 3rd selected temperatures and/or pressures, suggests such steps in [0063] concerning “In other examples, more than two predetermined extraction vessels may be removed” and in [0064] concerning “successive fractional extractions…one or more of the process fluid, temperature and pressure may be the same or different in each fractional extraction”.
It would have been further obvious to one of ordinary skill in the solvent extraction arts, to have practiced the method of Mazza-1, by such elevating or modifying of temperatures and/or pressures to 2nd and subsequent selected values or settings for the collection of the different fractions of specific individual phytochemicals, as taught or suggested by Joseph, in order to obtain purer, distinct fractions, of different, specific phytochemicals by the solvent extraction, thus reducing any need for further processing to isolate individual fractions for collection of specific phytochemicals in later processing steps.
Mazza-1 again further discloses, implies, or suggests: a step of removing a portion of solution from the collected egressing flow to produce a concentrated extract .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
10/20/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778